5-^0-cv_
                       1^ Of 2oi ^,-cvg ol-'S-oolit-cv
                                                  23531



         V.




      ^ pRlNfc
                                       1    OF TcXi^S

                                       1
                                       I
    C ZN flP^^ C"'5> \Xr\0TlDK\5> j#£ Sfe^Jc-uotvVS KKA^
TO STfcfc<= GtFey^uT'i h^> LMSTf^cT
CLSJCS h«v\D Tb SET fcSlOt \^utT'5

  LlTlfrft'                                               N
            t©EXHIBIT 4                 ^

red, ^cw&v* ^     ^ ^ ^u*




cEXHIBIT




                                         ±
                                     f




Vv\~\   \ Va^i n^aV cwYjj   ^^^7
EXHIBIT 7




r^Ae4_   u^vGva N^wv), ojvUa^ we_.




                4
EXHIBIT 9
T^e. \tf*w5 ^ ^ ^
EXHIBIT 10




                    \^/>lO-
                      /   //I
•(Afr$   fld-t~ ^
EXHIBIT 11      .

        &




   L




Csftj




            ?
          Id
EXHIBIT 8



3Ui^ A^er^ T^J. ^ MlK _
*'^< ^v^ 4^^.

-^ ^   ^ ^€&^ wv^v^
                      11

EXHIBIT 1

Y£waV e^lV^V-,  ~Ve> GfYX&r, naV (MevD
 €*a^
                  I't-




EXHIBIT 6


M$Sw€a SaSxw.^V eE>V^ \       -
                         \l



X-/^\JlXXX3X X    X 2L




 Or    \v\vxaceoV- EW^ EXHIBIT 9
VV^iL. 'rKhJjL^ A-& e-fA^YTY^, ^\-Y)
SPrA^

 OX^e^S \^v-Art -^Ei_-e^v_a-

 -V^g^AMA v^ C€/A^I




 TV-aM      Cc^va^V    ?TS)\r€^    .

  •g, \^vs£WV         EU^^/U\ .
                   (5
EXHIBIT 14
           9      ^ w^     *
           A,    O'V-e- V-wiL
Vo
-6



                 -^      ^rrT5


                sfet W(ey fi
S?e.0Et_




       'f^h^tk
                      A

              Y   ^


/< Co                                    /




                                     ^rK



                      /       /W^



                          /     r




O- kzfljf-
             ?W W             /^^ oY^#
               n
                       h/J m                                                                                                                       '«•-*,.
                                                            CaeTI
                      pD .T E:.:;.:.v:EM3ERED that en this day carne on to be heard the Contest to the Affidavit
o'Tuab.ifiy • •; rEve Cost Bond of Affiant, in the above numbered and entitled cause. The Court, after calling
cue above tniivti and styled cause, finds that Affiant (did) or (did not) appear therefore is ordered to pay the
costs of appeal or any part thereof, or to give security therefore, that the affidavit PROPHET WETlrlEED ws
r.iot fueci in fcooo faitlt and that such contest should be'and is hereby sustained.
                  r":" id ^''.E-'EE'-O-PH OR.OF.SET>. ADTTXY-D and DECREED, \kr-x the Contest in •';••>••       affidavit
 '..i.l.iilti!.   s   I :\    Ti" VdHITELELD to proceed in this matter without payment of the costs of appeal or any part
                               . o-oaritv therefore is SUSTAINED,
                                                   dav of
                                                                              JUDGE PRESIDING
FILED
Chris Danfel
District Clerk

JUN 17 2015                           CAUSE NO. 2015-08974

 PROPHET WHITFIELD,                                §           IN THE DISTRICT COURT
                                                   §
                                                   §
                 Plaintiff                         §
                                                   §
 vs.                                              §            OF HARRIS COUNTY;
                                                  §
                                                  §
                                                  §
 BIG STAR HONDA,                                  §
                                                  §
                 Defendant                        §
                                                  §           295th           DISTRICT



          JUDGMENT AND ORDER SUSTAINING COi                           TO PAUPERIS OATH


         Came on to be considered the Contest to the^^dkvit ofInability to Give Cost Bond of
Affiant, in the above numbered and entitled cgglpE Affiant was notified of the Contest by
certified mail return receipt requested and regJapnaiL Upon consideration, the Court finds that
Plaintiff did not comply with TRAP Z0.ljjpli his Affidavit of Inability to Give Cost Bond.
Plaintiffs Affidavit does not cOntauL^^quired by TRAP 20.1(b), "complete infinnation
aboutf*: (1) personal property Plainj|i§wns; (2) cash Plaintiffholds and amounts on deposit he
may withdraw; (3) Plaintiffs otbisaissets; (4) the nature and amount ofPlaintiffsdebts; (5) the
nature and amount ofPlautffrapnOTthly expenses; and (5) Plaintiffs ability to obtain a loan for
court costs. Therefore, fggjp&urt must SUSTAIN the Contest to the Affidavit ofInability to
Give Cost Bond ofAfrJ||k Accordingly, itis
      ORDEREDrfSpme Contest to the Affidavit of Affiant Prophet Whitfield to proceed in
this matter vratiBscPpayment of the costs of appeal or any part thereof, or to give security
therefore m^^AINED. It is, further,
        OlQSERED that the District Clerk shall not proceed or process any further actions or
settings on this case unless and until the AffiantProphet Whitfield pays and/ordeposits in full all
costs ofthis appeal.
        Signed this 17th dayofJune, 2015.
                                                   QAA^-Lt-^vX. OtaJku^i
                                              Judge Presiding

                                 RECORDER'S MEMORIANDUM
HOU02 1257721                      This instrument lis poorquality
                                     atthe time ofImaging
                                          CERTIFICATE OF SERVICE


              I hereby certify that a true and correct copy of the foregoing instrument was forwarded to
      the following counsel of record via certified mail, return receipt requested, facsimile and/or
      messenger on this the     [y       day of September, 2015:
                               #
      Prophet Ronald Dwayne Whitfield
      7522 La Salette Street
      Houston, Texas 77021



                                                             jpflWC. ALLEN
                                                                  WILLIAM DAUGHERTY, JR.

                                     CERTIFICATE OF CONFERENCE


             The subject of whether Plaintiff, Prophet Ronald Dwayne Whitfield, will be.declared a
      vexatious litigant, Was discussed in open court at the hearing on September 14, 2015, before the
      pending motion - to which Defendant, The Reynolds and Reynolds Companywas a party- was
      passed. Plaintiff is opposed to being declared a vexatious litigant.



                f^f^*V<
                  ^                  .Cr
                                                                        C. ALLEN

                 9
                           C
                               v\
                                         ^ ^

                  cT                                                    X
                                                                    4
                                                                   cr
                                                             ^
                     ^
                    ><
                               J>               ^


                                    NT
                               .X
                                                                     CAUSE NO. 2015-05974


              .0 A >V -:x> i :•- LE •                               I.•>     .i£;e. i_»l~> i ivtiw. I   oU L.E.I t u


                                                                    U - T: E:. -: C 3 UNTY. i E X A •

               ,                  tfTT Vv"
             i\urj                                                   IN THE DISTRICT CO CRT


                                                                     FUlRRIS COUNTY, TEXAS


            BIG STAR HONDA                                           295TH JUDICIAL DISTRIC



                                 NOTICE OF HEARING BY SUBMISSION


        Please be advised that on JUNE 8, 2015 AT 8 AM, in the 295TH District Court of Harris County,

       the District Clerk's Contest of Affiant's Affidavit of Inability to Pay Costs will be '.-resented to the Court

for a rod




                                                                     Respectfully submitted,

                                                                     VINCE RYAN
                                                                     Count}' Attorney
                                                                     TX Bar No. 9999993?
                                                                                    /




                                                                           4 '
                                                                     Harrison Gregg, jr.    /
                                                                     Texas Bar No: 08429500
                                                                     Senior Assistant County Attorney
                                                                     1019 Congress, 15th Floor
                                                                     Houston, Texas 77002
                                                                     Telephone: (713) 274-5169
                                                                     Facsimile: (713)755-8848

                                                                     ATTORNEY FOR CONTESTANT
                                                                     CHRIS DANIEL, HARRIS COUNTY
                                                                     DISTRICT CLERK
                                              CAUSE :eo,:ti-ncs974


         PROPHET Y'HITTTE'LD                             S           IN THE IN5TE2CT COURT C

                             V.                          S           HARRIS COUNY


     BIG STAR HONDA                                      S           295TH JUDICIAL 'DISTRICT




                     DISTRICT CLERK'S CONTEST OF AFFIDAVIT OF INDIGENCE
                            TEXAS RULE of APPELLATE PROCEDURE 20,1


 TO THE HONORABLE JUDGE OF SAID COURT:                                                          . •: a

              COMES NOW, the District Clerk of Hards County, Texas, enters a g-msraf denial sod
 pursuant to TRAP 20.1, contests the Affidavit of Inability to Pay Costs of the Affiant previously
filed herein, and in support of such contest states:
                                                        I.

              The District Clerk demands strict proof that the Affiant is unable to vv.y filing fees.


              "A party who cannot pay the costs in an appellate court may proceed wiEtoui; advanco
payment of costs if:
              (i)     the party files an affidavit of indigence incompliance with this rule:
             (2)      id.; claim of indigenes is not contested or, if contested fhe conEorr is "ot ^'fwioed
                      by written order: and
          :;': (3)    the party timely files a notice of appeal." TRA.P 20.1(a)
••••'*                                                 III.

             The District Clerk alleges the Affiant has failed in complying with one or more of the
statutory requirements under TRAP 20.1 (b) which states:
             "The affidavit of indigence must identify the party filing the affidavit and must
             state what amount of costs, if any, the party can pay. The affidavit must also
             contain complete information about:

             (1)      the nature and amount of the party's current employment income,
                      government-entitlement income and other income;

             (2)      the income of the party's spouse and whether that income is available to
                      the party;                                                        C
                                                      IT'IAi-,- •




     yd      Ye number and reCiionsYp to Ye par'ry of any dependents:

    {"?)     the nature and amount of the party's debts;

    (8)      the nature and amount of the party's monthly expenses;

    (9)      the party's ability to obtain a loan for court costs;

    (10)    whether an attorney is providing free legal services to the party without a
            contingent fee; and

    (11)    whether an attorney has agreed to pay for advance court costs."

                                                IV.

    For these reasons, the District Clerk asks the court to deny the Affiant's request to
:°od a.1: :j.v, indigent without paying costs ^nd. susi.ain the District Clerk's contest.

                                                      Respectfully submitted,

                                                      VLNCE RYAN
                                                      County Attorney
                                                      TX Bar No. 99999939


                                                                    ./              /
                                                      b^ 7YYY OM-
                                                      HARRISON GFEEGG JR. (/
                                                      TX Bar No. 08429500
                                                      Senior Assistant County Attorney
                                                      1019 Congress, 15th Floor
                                                      Houston, Texas 77002
                                                      Telephone: (713)274-5169
                                                      Facsimile: (713)755-8848

                                                      ATTORNEY FOR CHRIS DANIEL
                                                      HARRIS COUNTY DISTRICT CLERK
                                                   -'YLeYYT

                                                         mi

                                              AY?i3f!;Y?"'-
                                             •,, ..- '•-''•.«s.i)0-' v.


                                        The Office of Vine?! Ryan
                                           Counrv Attorn-v




 Lhiis i,'M;uei
Harris County District Cierk
201 Caroline! Ste 420
HoustoE. Texas 77002


          To:        Cause NO. 2015-08974; PROPHET WHITFIELD v. .3.70 STAR HONDA:
                     In the 2.95TH District Court of Harris County, Texas. Countv Attorney
                     File No. 479805.

LM-.&x ,• ,.r ,i »aUiOi;                                                                       v



        transmitted herewith for filing in the above referenced cause p;eass furl a Eton
Hyte-K-or: snci Notice of Hearing. Clerk's Contest of Affidavit of Inability to ?av Cos"
proposed Orders thereon.

          f hank you for your courtesy and assistance in this matter,


                                                                          Very truly yours,.

                                                                          VTNCE RYAN
                                                                          County Attorney
                                                                                      /            /
                                                                              f/JW /'/
                                                                          HARRISON GREGG JR.
                                                                          Senior Assistant County Attornev
VR/HG/kdr
Attachments




 1G19 Congress, 15th Floor     • Houston, TX 77C02-1700 • Phone:712-274-5169 * Fax; 713-755-8348